                    Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 1 of 20
                                DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 1 PAGE 1 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _          PAGE 3
          IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF GEORGIA                                         DISCLOSURE
                    COLUMBUS DIVISION
                                                                 STATE OF GEORGIA
RODRIGO ARREOLA, as parent of            )    CASE NO.:          COUNTY OF MUSCOGEE
Hector Arreola, Deceased, and            )   4:19-CV-00005-CDL
as Personal Representative               )
and Administrator of the                 ;                             Deposition of: CHIEF RICHARD T. BOREN
Estate of Hector Arreola,                )
CONCEPCION ARREOLA, as parent            )
of Hector Arreola and S.A.,              )                            Pursuant to Article 8.B of the rules and
minor child of Hector Arreola            )                       regulations of the Board of Court Reporting of
by next friend Jezreel Imee              )                       the Judicial Council of Georgia, I make the
Custodio,                                )                       following disclosure:
     Plaintiffs,                         )                            I am a Georgia Certified Court Reporter,   I
                                         ;                       am here as a sole practitioner of ANDERSON COURT
V.                                       )                       REPORTING.
                                         :                            I was contacted by the Plaintiff to provide
THE CONSOLIDATED GOVERNMENT           OF)                        court reporting services for the deposition.
COLUMBUS, GEORGIA, OFFICER               )                            I will not be taking this deposition under
MICHAEL AGUILAR, in his                  )                       any contract that is prohibited by O.C.G.A.
individual and official                  )                       15-14—37 (a) and (b).
capacity, OFFICER BRIAN DUDLEY)                                       I have no contract / agreement to provide
in his individual and official)                                  reporting services with any party to the case,
capacity, OFFICER AARON        )                                 any counsel in the case, or any reporter or
EVRARD, in his individual and )                                  reporting agency from whom a referral might have
official capacity, and         )                                 been made to cover this deposition.  I will
COLUMBUS POLICE DEPARTMENT     )                                 charge my usual and customary rates to all
CHIEF OF POLICE RICHARD T.     )                                 parties in the case, and a financial discount
BOREN, in his individual and )                                   will not be given to any party to this
official capacity.             )                                 litigation.
     Defendants.               ;
                                                                                                       , CCR# B-403
                                                                 RUSSELL D. ANDERSON
     The deposition of CHIEF RICHARD T. BOREN,                   Certified Court Reporter
taken by the Plaintiff, before Russell D.
Anderson, a Georgia Certified Court Reporter, at
Page, Scrantom, Sprouse, Tucker & Ford, 1111 Bay                 OPTIONALSIGNAT URE S:
Avenue, Third Floor, Columbus, Georgia, 31901, on
the 18th of June, 2020, beginning at 1:00 P.M.
                                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date:
                                                                 Attorney for Plaintiff/Complainant

                                                                                                Date:
                                                                 Attorney for Defendant/Respondent

     PAGE 2                                                        PAGE 4
                    APPEARANCE S                                                          STIPULATIONS
                                                                      IT IS STIPULATED AND AGREED, by and between
FOR THE PLAINTIFF:                                               the parties through their respective counsel that
     HON. MARK POST                                              the deposition of CHIEF RICHARD T. BOREN, may be
     3 Bradley Park Court, Suite F                               taken before Russell D. Anderson, a Georgia
     Columbus, Georgia, 31904                                    Certified Court Reporter, at 1111 Bay Avenue,
     mpost@markpostlaw.com                                       Third Floor, Columbus, Georgia, on the 18th of
                                                                 June, 2020, beginning at 1:00 P.M.
FOR THE DEFENDANTS:                                                   IT IS STIPULATED AND AGREED, that the
     HON. TYLER CASHBAUGH                                        signature and reading of the deposition by the
     HON. ALAN SNIPES                                            witness is not waived, the deposition to have the
     HON. JAMES C. CLARK, JR.                                    same force and effect as if full compliance had
     3rd Floor, Synovus Building                                 been had with all laws and rules of court
     Bay Avenue                                                  relating to the taking of depositions.
     Columbus, Georgia, 31902                                         IT IS FURTHER STIPULATED AND AGREED, that it
     tcashbaugh@psstf.com                                        shall not be necessary for any objections to be
     ags @passtf.com                                             made by counsel to any questions, except as to
     j cc@passtf.com                                             the form of the question and that counsel for the
                                                                 parties may make objections and assign grounds at
                                                                 the time of trial, or at the time said deposition
                                                                 is offered in evidence, or prior thereto.
              RUSSELL D. ANDERSON, COURT REPORTER                     IT IS FURTHER STIPULATED AND AGREED, that
                        P. O. BOX 2572                           notice of filing of the deposition by the court
                 COLUMBUS, GEORGIA 31902-2572                    reporter is waived.
                         (706) 905-1759




                              RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 2 of 20
                           DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 2   PAGE 5                                     . PAGE 7 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1                           INDEX                         1    and sometimes witnesses have a bad habit of
 2                                            PAGE         2    interrupting a question with an answer. So if
 3 Examination by Mr. Snipes                  6            3    you would, I'll try to wait before I ask another
 4 Certificate of Reporter .                  76           4    question until you finish your answer and if you
 5                  INDEX OF EXHIBITS                      5    would wait till I finish my question until you
 6 Plaintiff's Exhibit 2                      47           6    answer, I think that would probably help us move
                                                           7    this all along; is that agreeable with you?
                                                                     A. That's fine. Yes, sir.
                                                           9         Q. And if I don't do that don't hesitate
                                                          10    to interrupt me.
                                                          11         A. Okay.
                                                          12         Q. How many times have you testified under
                                                          13    oath for depositions and jury trials? And I
                                                          14    phrase it that way to exclude grand juries,
                                                          15    juvenile, Municipal Court and Recorder's Court
                                                          16    because I know that would probably be in the
                                                          17    thousands.
                                                          18         A. At least a 100 times, probably more.
                                                          19         Q. Do you have any difficult with your
                                                          20    hearing?
                                                          21         A. No.
                                                          22         Q.    For some reason you think you did not
                                                          23    completely hear a question or if I get tired and
                                                          24    taper off, stop me and ask me to repeat it if you
                                                          25    don't fully hear it, okay.

     PAGE 6                                                    PAGE 8
 1                     D-E-P-O-S-I-T-I-O-N                 1       A. Sure.
 2              MR. POST: This will be the deposition      2       Q. Are you suffering from any mental or
 3         of Chief Richard T. Boren taken by the          3 physical condition which would cause you to be
 4         Plaintiffs for the purposes of discovery and    4 unable or that would interfere with your ability
 5         all purposes allowed by law. The deposition     5 to testify fully and truthfully today?
 6         is taken by agreement of Counsel and            6       A. No.
 7         pursuant to notice, which is Plaintiff's        7       Q. What materials have you reviewed in
           Exhibit Number 1 as amended.                      preparation for this deposition?
 9    BY MR. POST:                                         9       A. I have looked at a portion of the GBI
10         Q. All right. Chief, if you would please       10 report. I have looked at a portion of the Office
11    sir, tell us what your full name is?                11 of Professional Standards report. I have looked
12         A. It's Richard Thomas Boren.                  12 at tapes, videotapes and body cam tapes that was
13         Q. Okay. And you go by Ricky?                  13 taken by my officers at the scene. And I have
14         A. Ricky, correct, R-I-C-K-Y.                  14 talked to my major in charge of the OPS Division.
15         Q. I expect you've given many depositions      15       Q. Okay. Which major is that?
16    correct?                                            16       A. Major Blackmon.
17         A.   Not many but a few.                       17       Q. Fred Blackmon?
18         Q. Okay. Obviously you know you're under       18       A. Correct.
19    oath here today?                                    19       Q. And you say you reviewed part of the
20         A. I do.                                       20 GBI report, what part of the GBI's report do you
21         Q. And this is just as important as a jury     21 have?
22    trial; you understand that?                         22       A. The portion of the autopsy.
23         A. I do.                                       23       Q. Okay. You got the autopsy and the
24         Q. As you know, lawyers have a bad habit       24 crime lab reports essentially; is that right?
25    of interrupting an answer with another question     25       A. Correct.

                         RUSSELL ANDERSON COURT REPORTING 706-905-1759
                  Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 3 of 20
                               DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 3   PAGE 9 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _          PAGE 11
 1         Q. Okay. But nothing else? You don't                      1    secretarial area of Synovus.
 2    have the complete report?                                      2          Q. And the three retired sisters, what did
 3         A. No.                                                    3    they retire from?
 4         Q. That makes two of us. You still live                   4          A. Two — one of them retired from one of
 5    in the Upatoi area, correct?                                   5    the local banks and the other two were Blue
 6         A. I do.                                                  6    Cross/Blue Shield.
 7         Q. How long have you been married to                      7          Q. Which one of the banks it was?
 8    Nancy?                                                                    A. Well, it started off at First National
 9         A. We were married in '85.                                9    and then I think it ended up being Wells Fargo.
10         Q. Do you have children?                                 10          Q. Okay. Did you bring your CV with you
11         A. Yes, I do. I have three children.                     11    today?
12         Q. What are their ages?                                  12          A. Okay. Did I bring my —
13         A. Twenty-two, twenty, and seventeen.                    13          Q. It sound like Mr. Cashbaugh may have
14         Q. You're getting close to getting some of               14    it.
15    them off the dough, maybe. Don't answer that.                 15          A. Did I bring my what?
16    The 17 year old still in high school?                         16          Q. Your resume?
17         A. Columbus High School.                                 17          A. I did not.
18         Q. Where did the other two go to high                    18          Q. Fancy people say a CV?
19    school, the sarne place?                                      19          A. Okay.
20         A. The same place.                                       20          Q. Curriculum vitae.
21         Q. The 22 and 20 year olds, are they                     21          A. And I do not have my reading glasses.
22    employed? Are they going to college or?                       22    Okay.
23         A. Twenty-two just graduated from UGA, the               23          Q. Is that it? Does that — is that the
24    20 year old is a junior at UGA.                               24    CV?
25         Q. Are they coming home? Well, is the one                25          A. Yes.
. PAGE 10 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 12
 1    that's graduated coming home to work?                          1      Q. Let me see what you've got there, if
 2         A. Don't know yet. She's at home now                      2 you don't mind.
 3    trying to figure out what she wants to do with                 3           MR. POST: We don't have any dispute
 4    the remainder of her education.                                4      that that's his CV, do we?
 5         Q. Got it. What church do you go to?                      5           MR. SNIPES: No.
 6         A. I don't attend a church on a regular                   6           MR. POST: Okay. If I can have that
 7    basis. I attend several churches around Columbus               7      copy I'll just mark it and put it in and I
 8    on different events.                                                  really don't need to ask any questions about
 9         Q. I understand. Do you have any brothers                 9      it, is that okay, or do you want me to —
10    or sisters?                                                   10           MR. CASHBAUGH: Sure, but if you want
11         A. I have five sisters, all of them still                11      to use it as — I think it's got — it's
12    live in Columbus.                                             12      confidential so I think —
13         Q. You're the only boy?                                  13           MR. POST: Why don't you just let me
14         A. Only boy.                                             14      have a copy. Can I have it?
15         Q. Okay. What are their professions?                     15           MR. SNIPES: Why don't we just put on
16         A. Three of them are retired. One of them                16      the record, Mark, since it has some
17    works at Synovus and the other one is or was                  17      confidential information in it, that we have
18    partial owner of a bakery.                                    18      produced the CV to you today and there is no
19         Q. Did the bakery have financial issues                  19      dispute that the document you're looking at
20    with the COVID-19 or just about to sell it?                   20      there is his CV and we'll stipulate to the
21         A. Not that I'm aware of.                                21      authenticity of that document if it's ever
22         Q. Okay. The one that works for Synovus,                 22      need for trial. But for the purposes of
23    are they in management — is she in management                 23      today we don't need to attach it to the
24    or?                                                           24      deposition. Does that work for you?
25         A. She is, I think she's in the                          25           MR. POST: That's fine. That's
                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 4 of 20
                              DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 4   PAGE 13                                         PAGE 15
 1          absolutely fine. I know the Chief well         1    places here in a minute. But I want you to look
 2          enough to know some of his professional        2    at this, which is what I've been provided marked
 3         background.                                     3    as CCG 3212 through CCG 3845, and they — the
 4    BY MR. POST:                                         4    Defense lawyers have put those little Bates
 5         Q. The first page has a heading that says       5    stamps on them to delineate or to number certain
 6    Professional Experience, 1971 through the            6    things that we can refer to. I understand this
 7    present. The second page has the heading towards     7    to be the entirety of the Columbus Police
 8    the bottom called Education and Training, and the         Department policy manual for — that was in
 9    third page just says references available upon       9    effect on January the 9th of 2017. I'm going to
10    request. So I'll just put this over here and        10    let you look at it to make sure I've got the
11    that will be good enough for that.                  11    right thing.
12          Prior to — well, let me ask you this,         12         A.    (Examines document.) It appears to be
13    Chief, when did you begin your employment with      13    but without going through it page by page I can
14    the Columbus Police Department?                     14    say it appears to be.
15         A. December the 13th, 1971.                    15              MR. POST: And will y'all — will you
16         Q. What was your employment just prior to      16         guys, Alan, will y'all stipulate to that so
17    your employment with the CPD?                       17         we don't have to make him read the whole
18         A. I worked with my uncle. My uncle had a      18         thing? I mean, that's —
19    few stores and some service centers in Columbus.    19              MR. SNIPES: Yeah, we'll - we will
20         Q. Okay. Obviously when I say CPD I'm          20         stipulate that that was what was provided to
21    referring to Columbus Police Department during      21         us.
22    this deposition, sir.                               22              MR. CASHBAUGH: Yeah, that's policy
23         When did you become chief of police?           23         provided to us by the Columbus Police
24         A. November the 1st, 2004.                     24         Department.
25         Q. What was your position just prior to        25              MR. POST: Okay. That was in effect on

. PAGE 14 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                        PAGE 16
 1    that? Was it assistant chief?                        1         — for January 9, 2017?
 2         A. Assistant chief for two years earlier        2              MR. CASHBAUGH: Correct.
 3    than that, so since 2002.                            3    BY MR. POST:
 4         Q. Do you socialize with any of the             4         Q. Okay. Because I want to ask you from
 5    officers in this lawsuit, Corporal Aaron Evrard,     5    time to time about some of your policy and as I
 6    or Officer Brian Dudley and Officer Michael          6    understand it the Columbus Police Department
 7    Aguilar?                                             7    manual as it is titled is — consists of the
           A. I do not.                                         policies and procedures of the Columbus Police
 9         Q. Okay. Do you know them?                      9    Department; is that correct?
10         A. I do know them.                             10         A. Correct.
11         Q. Which officers oremployees or command       11         Q. And these are your general orders is
12    staff do you socialize with?                        12    what you call them; is that right?
13         A. None.                                       13         A. Correct.
14         Q. Are you mostly a go to work and go home     14         Q. And from time to time these general
15    type of guy?                                        15    orders are amended, true?
16         A. Exactly.                                    16         A. On a regular basis.
17         Q. A lot of us tend to do that later on.       17         Q. Okay. And typically when you amend it
18    All right, Chief. I've got some ordinances, City    18    from one year — one date to the next date you
19    Ordinances which kind of outline your authority,    19    put in bold the parts that have been changed from
20    but I think looking at your policy manual that      20    the previous issue; is that right?
21    those ordinances are outlined in the policy         21         A. Some of the time.
22    manual as far as what your authority; is that       22         Q. Okay. But it — that's generally true;
23    fair to say?                                        23    is that fair to say?
24         A. It should be.                               24         A.   It's true when it goes out to the
25         Q. And I'll point you to the specific          25    officers, when it's been a change.

                           RUSSELL ANDERSON COURT REPORTING 706-905-1759
                  Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 5 of 20
                               DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 5   PAGE 17                                                   PAGE 19
 1      Q. Okay. It helps one see what was                           1    It's 3220 which you've already found, 1-1.3 and
 2 changed, correct?                                                 2    then the next page, 3221 it's 1-1.5 and those
 3      A. Right.                                                    3    particular general orders set forth some of the
 4      Q. Okay. I've noticed that a few times                       4    organization of the Columbus Police Department,
 5 and I just wanted to make sure that I —                           5    specifically what your office as chief of police
 6      A. Correct.                                                  6    does, correct?
 7      Q. — was understanding that.                                 7         A. Well, I haven't read it, but it should
        A. Right.                                                         be.
 9      Q. And at the top of these policies and                      9         Q. Okay. Well, take a look at it.
10 procedures there is a box that says revision date                10         A.    (Examines document.)
11 on this first page, it's May of 2007. And                        11              MR. SNIPES: Can we go off the record
12 effective date of May of 2007. And on each one                   12         for just a second?
13 of these general orders it has such markings and                 13                       OFF THE RECORD.
14 — is that true?                                                  14                        ON THE RECORD.
15      A. That's correct.                                          15    BY MR. POST:
16      Q. And revision date is essentially the                     16         Q. So 1-1.3, is — that we have here is
17 last time this general order was revised, right?                 17    — describes the Office of the Chief of Police
18      A. It should be. And then again, I would                    18    correct?
19 have to see something specific and check our                     19         A. Correct.
20 file. It should be.                                              20         Q. And one of the sentences in that
21      Q. Okay.                                                    21    description is the Chief of Police shall
22      A. But it's not 100 percent sure that that                  22    formulate departmental policies and see that all
23 was the last revision date.                                      23    general orders, policies and special orders are
24      Q. Okay. And what I'm trying to do is                       24    understood and enforced, true?
25 make sure that we're talking about what was in                   25         A. Correct.

. PAGE 18 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 20
 1    effect on January 9th of 2017 and not something                1      Q. And in the next sentence, the
 2    that has since been revised or revised just prior              2 department operates under the direct supervision
 3    to January 9th of 2017. So if you see anything                 3 of the chief of police, correct?
 4    that I'm referring to that has — that is                       4      A. Correct.
 5    different from this, let me know, okay.                        5      Q. And that is your job and has been for a
 6          A. All right.                                            6 number of years, right?
 7          Q. And previously — let me see where I                   7      A. Correct.
 8    put it. In the deposition we did I introduced                         Q. And flipping over to 1.15, on the next
 9    Plaintiff's Exhibit 2 of the deposition with                   9 page, it says department command. And it
10    Lieutenant Wynn, which was part of the Columbus               10 indicates that the authorities have chartered the
11    Police Department Mission Statement, and policies             11 Columbus Consolidated Government of Columbus,
12    from CCG 3215 and 16 through CCG 3218 through                 12 Georgia, it places the administrative patrol of
13    3231.                                                         13 the police department under the Mayor and the
14          I'm going hand that to you for reference                14 chief of police as appointed by the Mayor and
15    purposes and I may ask you a couple of questions              15 subject to approval of the Mayor, manages and
16    about it. I've read the policy in your manual                 16 controls and directs activities of personnel of
17    and one with thing that — well, before I get                  17 the police department, correct?
18    into that, let me ask you this. Look at 1-1.3, I              18      A. Correct.
19    think it's 3230. I think that's in there.                     19      Q. And you're the executive officer of the
20          A. 1.3?                                                 20 Columbus Police Department, right?
21          Q. Yes, sir.                                            21      A. Correct.
22          A. Okay.                                                22      Q. And you're responsible for the
23          Q.   1-1.3 and 1-1.5. I think I found                   23 selection, training, assignment and promotion of
24    something wrong, hold on. Okay. Yeah, I did.                  24 all personnel; is that right?
25    Yeah, I typed CCG number wrong is what I did.                 25      A. I make the final decision on rank,

                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                  Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 6 of 20
                               DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
. SHEET 6     PAGE 21                                               _        PAGE 23
 1   correct.                                                            1    and procedures?
 2        Q. Okay. And I'm just kind of going down                       2         A. Some of them do, but not all of them.
 3   the list there, part B is the one I was referring                   3    And we don't have — most of our stuff now is
 4   to that says, "Chief of police shall be                             4    kept on computers. This was I guess designated
 5   responsible for the selection, training,                            5    at a point in time when it actually existed. But
 6   assignment, promotion of all personnel," and that                   6    there is a lot of this stuff now we keep on the
 7   correctly states the policy, right?                                 7    computer and not in a bound copy.
 8        A. Correct.                                                              Q. But you still refer to it as a manual?
 9        Q. Part C, the chief of police is                              9         A. Correct.
10   authorized to propagate, orders policy and                         10         Q. Correct?
11   procedures governing the conduct of the                            11         A. Yes.
12   departmental personnel and the activities and                      12         Q- So -
13   operations of the police department, that's                        13         A. But it won't be in a manual.
14   policy, correct?                                                   14         Q. Okay. So how do you know which ones of
15        A. Correct.                                                   15    those are policies and procedures and which ones
16        Q. And the chief of police may delegate                       16    aren't?
17   any of the responsibilities of the office to any                   17         A. Well, most of the interoffice directive
18   of the subordinates within the Columbus Police                     18    manuals are things that come as a result of day
19   Department, that's part of your authority,                         19    to day operations. And it may not be on a level
20   correct?                                                           20    to be put forth on the street, but some — an
21        A. Correct.                                                   21    operating procedure in-house rather than an
22        Q. Okay. And part — like I was saying,                        22    actual operation on the street.
23   I've read your policies and procedures manual and                  23         Q. If it's in-house operating procedure,
24   one thing that has confused me a little bit is                     24    that's something that you would approve or is
25   how the CPD training manual, the CPD chain of                      25    subject to your approval; is that right?

. PAGE 22 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _            PAGE 24
 1   command manual and the CPD interoffice directive                    1         A. All of the policies and procedures are
 2   manual works — worked together with the policy                      2    talked about in our staff meeting prior to them
 3   manual. And there are some references to those                      3    put in place.
 4   manuals at 1-2.2 which is on page CCG 3225 and                      4         Q. Okay. So it doesn't happen unless you
 5   26, 1-2.2. And specifically of course, in part                      5    give it the green light so to speak?
 6   B of 1-2.2 I see that the Columbus Police                           6         A. Unless we talk about it at the staff
 7   Department training manual referenced, and I see                    7    table and agree to it at the staff table.
 8   that the director of the training divisions shall                             Q. Okay. And generally you like to have a
 9   conduct an annual review of the Columbus Police                     9    consensus as far as agreement but you're the
10   Department training manual. And that you receive                   10    actual decider?
11   a report annually with respect to; is that right?                  11         A. Correct.
12        A. Correct. It comes through the bureau                       12         Q. Now we have the Columbus Police
13   major.                                                             13    Department training manual and we also have some
14        Q. Okay. And that's Lieutenant Wynn's                         14    curricula for the various training that CPD
15   direct supervisor, right?                                          15    officers receive for in-service training?
16        A. Correct.                                                   16         A. Correct.
17        Q. Okay. And then in part C it says the                       17         Q. Is that curriculum approved by you?
18   Columbus Police Department training manual,                        18         A. It goes through the major, the
19   Columbus Police Department interoffice directive                   19    lieutenant comes in and talks with us and then we
20   manual and the Columbus Police Department chain                    20    basically tell them from year to year what we
21   of command manual shall be bound separately from                   21    feel like should be trained that year. It may
22   the Columbus Police Department manual. So                          22    not be trained each year, it may be trained every
23   understanding that, what my confusion is a little                  23    other year.
24   bit is do those other manuals that I've just                       24         Q. Okay.
25   named, are they — do they contain your policies                    25         A. And it has a lot to do with the laws or

                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                  Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 7 of 20
                               DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
. SHEET 7     PAGE 25 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 27
 1   the changing of the laws at the state level. And              1      A. Correct.
 2   the State of Georgia mandates certain training.               2      Q. And obviously you had the training
 3   And those are at the top of the list and then the             3 division teach these policies and practices in
 4   other things that we feel relevant come after                 4 order for your officers to put them in place and
 5   that.                                                         5 use them and follow them; is that right?
 6         Q. Such as use of force and deadly force                6      A. Correct.
 7   are mandated to be trained every year, correct?               7      Q. Now Lieutenant Tim Wynn's job title,
 8         A. Correct.                                               what is it?
 9         Q. And the curriculum that's used is                    9      A. It's a director of training. His rank
10   — you say he brings it to us, the lieutenant                 10 is a lieutenant with the Columbus Police
11   brings it to us, you say us you're talking about             11 Department.
12   you and the major for approval; is that right?               12      Q. Okay.
13         A. Majors with an S.                                   13      A. But he's assigned to training as the
14         Q. Okay. And that's the round table or                 14 director of training.
15   staff meeting that you were talking about before             15      Q. Okay. And is it the training division
16   right?                                                       16 is what it's called or is it a training bureau, I
17         A. Correct.                                            17 don't recall?
18         Q. Okay. So whatever the curriculum is                 18      A. Training division.
19   it's approved by the chief of police, correct?               19      Q. Training division, okay. And
20         A. Correct.                                            20 specifically what does he do for you?
21         Q. Okay. For instance, I think applicable              21      A. He teaches. He trains. He holds
22   to this case we have previously marked                       22 officers accounted — accountable for
23   Plaintiff's Exhibit Number 3 which are some                  23 certifications and making sure that the correct
24   training division, in-service training schedules             24 certifications are obtained in a timely manner,
25   for 2015, 2016 and 2017. And I think 2016 is the             25 keeps records to that effect and reports to the

. PAGE 26 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _              PAGE 28 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1 one that's actually relevant to this case.                      1    State of Georgia.
 2      A. This is the correct format for the                      2         Q. One of the things that he reports to
 3 training.                                                       3    the State of Georgia is the annual CPD in-service
 4      Q. And would Lieutenant Wynn have brought                  4    training for each officer; is that right?
 5 that directly to you for approval or would it                   5         A. The records for.
 6 have just been him getting an okay from you and                 6         Q. And that's so the officers can stay
 7 your command staff to use those specific topics                 7    certified through POST, right?
 8 or cover those specific topics?                                           A. Correct.
 9      A. He may not have brought it directly to                  9         Q. And your department is CLEA certified;
10 us, but it either came from him or the major to                10    is that right?
11 us.                                                            11         A. We're CLEA accredited.
12      Q. Okay.                                                  12         Q. Accredited.
13      A.   It could have come from his bureau                   13         A.    And we're State certified.
14 major.                                                         14         Q. Okay. Tell me what CLEA is just
15      Q.     So these — I'm sorry, go ahead.                    15    generally?
16        A. That's it.                                           16         A. CLEA is a group that overseas certain
17        Q. So these schedules in Plaintiff's                    17    departments, the ones that can pass the
18   Exhibit 3 from the last deposition, Lieutenant               18    curriculum and make sure that we meet up with the
19   Wynn's deposition were (inaudible) to chief's                19    best standards that's available at the time.
20   approval, correct?                                           20         Q. And CLEA of is — go ahead.
21        A.    It came through the staff table                   21         A. Best practices.
22   correct.                                                     22         Q. Thank you. Best practices, exactly.
23        Q. Okay. And of course, on each one of                  23    And CLEA is an acronym for?
24   those 2015, 2016 and 2017 the use of force and               24         A. Commission on Law — Commission on
25   deadly force was covered as is mandated, right?              25    Accreditation of Law Enforcement Agencies.

                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 8 of 20
                           DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 8   PAGE 29                                         PAGE 31
 1      Q. Sorry to put to you spot.                       1              THE WITNESS: I don't have a response
 2      A. That's okay.                                    2         to that.
 3      Q. I always call it CLEA so sometimes I            3    BY MR. POST:
 4 don't recall it myself. And those best practices        4         Q. All right. Back on the record. Chief,
 5 are practices that you have put into place at the       5    what I handed you CCG 14 through 300, is that the
 6 Columbus Police Department; is that fair to say?        6    investigative report that you received from the
 7      A. Correct.                                        7    Office of Professional Standards?
        Q. Now, in this particular case you                          A. It appears to be.
 9 ordered the Office of Professional Standards to         9         Q. Okay. And how did I — I had some
10 investigate the conduct of Officers Aguilar and        10    personnel files and more and more stuff,
11 Dudley with respect to this January 9th of 2017        11    thousands of pages, but in an Office of
12 death; is that true?                                   12    Professional Standards report you don't have
13      A.   I asked them to do an internal               13    every prior use of force, every prior police
14 investigation on a totality of the incident            14    report, every prior personnel file from any
15 correct.                                               15    officer investigated; is that right?
16      Q. Okay. And you did not order the Office         16         A. Probably not.
17 of Professional Standards to conduct an                17         Q. And you actually rely on the Office of
18 investigation with regard to Officer Aaron             18    Professional Standards to look at whatever they
19 Evrard; is that correct?                               19    need to look at; is that fair to say?
20      A. He would have been part of the totality        20         A. That is correct.
21 of that circumstance.                                  21         Q. And with regard to that particular
22      Q. So despite not ordering him                    22    investigative report, I saw that there is an
23 specifically to be investigated, it was your           23    investigative summary which is 12 pages on CCG
24 intent to find out what happened with regard to        24    CCG 18 through 29, and an executive summary on 30
25 all the circumstances; is that fair to say?            25    through 31, 18 through 29.

     PAGE 30                                                   PAGE 32
 1         A. Correct.                                     1      A. And what it was second one?
 2         Q. Okay. You felt like that would be done       2      Q. 30 through 31.
 3    with the Office of Professional Standards looking    3      A. Correct.
 4    at Officers Dudley and Aguilar, the two officers     4      Q. So my question to you, Chief, is two
 5    that responded initially, right?                     5 parts, you read the investigative summary and the
 6         A. Anybody that was on the scene.               6 executive summary from the Office of Professional
 7         Q. Okay. I'm going show you what is             7 Standards, correct?
 8    marked as CCG 14 through 300, that's the Bates              A. Correct.
 9    stamps that Counsel for the Defense provided very    9      Q. Did you read the remainder of the 300
10    early on in this case. And I'll just say for the    10 page report or did you rely on those summaries?
11    record CCG 1 through 13 are a bunch of videos and   11      A. I did not read it page for page, but
12    audios and that sort of thing. And CCG 14           12 Major Blackmon is the one who came in and filled
13    through — I've got some tabs in here, but 300 I     13 me in on the entire investigation.
14    think is where this tab is. I believe this is       14      Q. Okay. So you rely on — excuse me, you
15    the Office of Professional Standards report up to   15 relied on Major Blackmon for this particular
16    300.                                                16 Office of Professional Standards investigation as
17         But I want you to look at it and tell me if    17 well as the investigative summary and the
18    that's what your understanding is.                  18 executive summaries, correct?
19         A. As to what it is?                           19      A. Correct.
20         Q. Yes, sir.                                   20      Q. Okay. Before you adapted the findings
21         A.    (Examines documents.)                    21 of the Office of Professional Standards did you
22               MR. POST: Let's go off the record a      22 review the video statements of the officers and
23         minute and let him look at it.                 23 the complete videos of the incidents?
24                       OFF THE RECORD.                  24      A. I think I had already done that prior
25                        ON THE RECORD.                  25 to this. I had already looked at the videotapes

                         RUSSELL ANDERSON COURT REPORTING 706-905-1759
                  Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 9 of 20
                               DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
. SHEET 9     PAGE 33         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _   , _        PAGE 35 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1   from the scene.                                                         1     Officer Aguilar's video when he first got there.
 2        Q. From the scene. But you didn't listen                           2     I think something happened to his body cam, then
 3   to the video statements of the police officers,                         3     he turned the camera right back on; did you see
 4   did you?                                                                4     that?
 5        A. I did not.                                                      5           A.  I can't say that I did see that, I do
 6        Q. And you didn't listen to any of the                             6     know — I did watch when he arrived at the scene
 7   videotaped statements of the, for instance EMTs                         7     and dealt with Arreola's mother.
 8   or —                                                                                Q. The first time?
 9        A. I did not.                                                      9           A. The first time, yes.
10        Q. Okay. So just how long has it been                             10           Q. Okay. And then there was one right
11   since you actually looked at and listened to the                       11     after that —
12   videos of police contact with Hector Arreola on                        12           A. The second dealings with the mom.
13   January the 9th of 2017?                                               13           Q. Right. When Hector Arreola was at the
14        A. On the scene?                                                  14     scene, correct?
15        Q. Right.                                                         15           A. Correct.
16        A. Three hours ago.                                               16           Q. And in the first video you referenced
17        Q. Okay. So you watched the — well, tell                          17     Hector Arreola was not at the scene, that you
18   me what you watched. I mean, the gist, which                           18     know?
19   videos you watched?                                                    19           A. I did not see him there.
20        A.   I watched the body cam footage from                          20           Q. He did not appear on the video?
21   Aguilar and from Dudley.                                               21           A. He did not.
22        Q. Okay.                                                          22           Q. Okay. Than on the second one there
23        A. And may have from Evrard.                                      23     were two pieces of the segment I believe, where
24        Q. Okay. And with respect to Evrard did                           24     Officer Aguilar made contact with Hector Arreola,
25   you see the body earn video that starts out with                       25     then briefly he went off and then he turned it

. PAGE 34 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                    PAGE 36 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1   him in his patrol car responding, going to the                          1    back on. I think he might have bumped it; did
 2   scene?                                                                  2    you see it?
 3        A. I did.                                                          3         A. It could have been, but I did see that
 4        Q. Quickly. And with him arriving, then                            4    portion where he dealt with him all the way up to
 5   taking his position on the subject or suspect                           5    the front yard.
 6   Hector Arreola, you saw that recently?                                  6         Q. Okay. And by that you mean all the way
 7        A. You said take his position on?                                  7    up to the front yard where there was a struggle
          Q. Take a position?                                                     and all the way through when he was — when he,
 9        A. He was at the scene.                                            9    Hector Arreola was removed from the scene by the
10        Q. Okay. I'm just trying to think of the                          10    ambulance, right?
11   way to phrase it where you can answer it and make                      11         A.   I don't know that I saw Aguilar's, I
12   sure that you've seen the videotape that I'm                           12    think that I did see him removed from the scene
13   referring to. Did you watch that entire clip of                        13    but it came from one of the other officers.
14   Officer Evrard from the time that he got the call                      14         Q. Either Dudley or Evrard?
15   and responded and up through when Hector Arreola                       15         A. Yeah, I think it was Evrard.
16   was transported from the scene by the ambulance?                       16         Q. And you're quite correct, because
17        A. When the EMS people were there.                                17    Aguilar's — well, I think Aguilar had a sound
18        Q. Okay. So you did see that today?                               18    problem at some point on the videotape.
19        A. Correct.                                                       19         A. One of the officers lost the body earn
20        Q. What I'm trying to do is to make sure                          20    at some point in time.
21   you've seen it so we don't have to sit here and                        21         Q. And that would be the picture of
22   go through it again.                                                   22    Dudley's?
23        A. Sure.                                                          23         A. Correct.
24        Q. And you saw the videotape of Officer                           24         Q. All right. But the audio remained on?
25   Aguilar, there were actually two portions of                           25         A. Correct.

                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 10 of 20
                           DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 10   PAGE 37                                   . PAGE 39 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1         Q. And you listened to that as well             1    crime lab autopsy found that the cause of death
 2    correct?                                             2    was methamphetamine toxicity and the manner of
 3         A. Correct.                                     3    death was accident, correct?
 4         Q. Okay. And I just want to ask you some        4         A. That's correct.
 5    questions about those videotapes?                    5         Q. And then on March 28th, I believe it's
 6         A. Sure.                                        6    on the next two pages, you sent letters that
 7         Q. And I wanted to make sure that you'd         7    cleared Officer Dudley and Officer Aguilar
 8    seen them recently enough to answer the              8    returning them to full duty as you just said,
 9    questions. Before I get into that though, I want     9    correct?
10    to ask you a few other things. You concurred        10         A. Correct.
11    with and approved the finding of the Office of      11         Q. And that's on CCG 89 and 90. Would you
12    Professional Standards investigation, which was     12    question or re-examine your findings of no
13    that the use of force was justified, lawful and     13    excessive force if the medical evidence actually
14    proper with respect to Officer Dudley and           14    showed that Hector Arreola's death was caused by
15    Aguilar, correct?                                   15    a combination of the struggle with police, the
16         A. Correct.                                    16    use of methamphetamine and the weight placed on
17         Q. That is you concurred with the Office       17    Hector Arreola's body which resulted in a hypoxia
18    of Professional Standards findings that there was   18    and acidosis, followed by cardiac arrest and
19    no excessive force in this case?                    19    subsequent death?
20         A. Correct.                                    20         A. That would have to be a decision made
21         Q. And the term proper means that you and      21    by the GBI.
22    the Office of Professional Standards found that     22         Q. Let's say they made that decision.
23    the officers did not violate CPD policy and         23         A. I'm sorry?
24    procedure that was in effect on January 9th of      24         Q. If they changed the cause of death
25    2017, right?                                        25    would that cause you to re-examine the findings
     PAGE 38                                                   PAGE 40 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1      A. Correct.                                        1 of the Office of Professional Standards?
 2      Q. There is a letter dated March the 20th          2      A. I would look at whatever they had.
 3 of 2017 from Major Blackmon, Major F. D. Blackmon       3      Q. Well, let me ask it this way, the GBI
 4 to you in the OPS report that I received from the       4 said the cause of death was a combination of
 5 lawyers, from your lawyers I think it's at page         5 methamphetamine —
                                                           6      A. An amphetamine.
 7         A. Okay. Which part, the whole thing?           7      Q. — the struggle and the weight placed
           Q. Well first, did you receive the letter         on Hector Arreola's body.
 9    dated March 20th of 2017 from Major Blackmon?        9      A. I did not see anything about weight on
10         A. I did not initial this, to say yea or       10 the body.
11    nay would be a assumption.                          11      Q. Right. But let's say that's what their
12         Q. Okay. Can you read it and see if you        12 conclusion was, that was the cause of death the
13    recall receiving it?                                13 combination of those three things.
14         A. (Examines document.) This is a common       14      A. That's not what they said.
15    practice from us once the GBI investigation has     15      Q. Okay. So you're saying if they do say
16    been concluded and Major Blackmon's investigation   16 that you're not going to consider it?
17    has been concluded, rather than having to wait      17      A. I did not say that. I said it would be
18    for a disposition from the District Attorney's      18 the GBI and then they would have to bring
19    Office. I place officers back to duty based on      19 whatever information they had to me.
20    the investigative body, whether it be               20      Q. Right. And you would get the
21    professional standards or another entity.           21 information, I'm assuming that you received that
22         Q. And in the letter that Major Blackmon       22 information. I'm not saying that it has
23    sent to you, it was reported that his               23 happened, I'm saying that if that were to happen
24    investigation found no excessive force from         24 you would consider it, right?
25    Officers Dudley and Aguilar. And that the GBI       25      A. We would take a look at it.
                          RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 11 of 20
                               DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 11   PAGE 41 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _   . PAGE 43 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1         Q. Okay. And if the GBI found that to be                1    use of force reports for these particular
 2    the cause of death, obviously they would change              2    officers or — is that right?
 3    the manner of death from accident to homicide?               3         h. That's always considered. It's always
 4         A. I don't know that. I'm not a medical                 4    reviewed along with training. I don't think you
 5    examiner.                                                    5    mentioned training but.
 6         Q. Okay. You've been doing this a long                  6         Q. I hadn't quite got there yet.
 7    time, Chief.                                                 7         A. Oh, okay. I'm sorry, go ahead.
           A. Yes, sir.                                                      Q. But those things you would expect in
 9         Q. So your know that homicide doesn't                   9    any Office of Professional Standards report
10    necessarily mean murder of course, right?                   10    having to do with a death, officer involved
11         A. Correct.                                            11    death, right?
12         Q. And it doesn't imply any particular                 12         A. Sure.
13    intent, right?                                              13         Q. And to the best of your knowledge you
14         A.   It depend on the circumstances but just           14    received them and the report was delivered to
15    because it's a homicide doesn't mean it's a                 15    you?
16    murder.                                                     16         A. Don’t know. Don’t know.
17         Q. Okay. And the way the GBI crime lab                 17         Q. Well, I guess my point really is that
18    pathologist used the word homicide, it just means           18    you did not personally go back through all of the
19    that the manner of death involved another human             19    prior use of force reports, early warning
20    being, not that there was anything necessarily              20    reports, disciplinary histories, the entire file
21    wrong with it, right?                                       21    and look at those things, did you?
22         A. That is correct.                                    22         A. I did not.
23         Q. All right. So whatever they brought                 23         Q. Okay. And that’s not something you
24    you, you would take a look at and reconsider it,            24    would normally do; is that right?
25    right?                                                      25         A. That’s something professional standards

     PAGE 42                                                           PAGE 44 _ _ _ _
 1         A. Sure. I would.                                       1    takes care of.
 2         Q. Okay. Now, I saw in the Office of                    2         Q. Right. So these summaries would be in
 3    Professional Standards investigative report that             3    the report for you to see or to document what the
 4    we have just discuss, that you received a                    4    Office of Professional Standards looked at,
 5    disciplinary summary for both Officers Aguilar               5    right?
 6    and Officer Dudley, correct?                                 6         A. Normally that's given to me verbally.
 7         A. I don't know that I did.                             7         Q. Okay. So for instance if — where
           Q.   I'll refer to you page 285 — 284 and                    Officer Aguilar had seven disciplinary violations
 9    285, 284 for Officer Dudley and 285 for Officer              9    and Officer Dudley had two, somebody would have
10    Aguilar.                                                    10    told you that; fair to say?
11         A. 284.                                                11         A. Correct.
12         Q. And 85?                                             12         Q. But unless they found it was relevant
13         A. And 285.                                            13    and they being the Office of Professional
14         Q. It's pretty near the end of it I think.             14    Standards, they wouldn't have got into any
15    So the investigative report that you received               15    particulars of particular discipline, would they?
16    contained those two disciplinary summaries,                 16         A. Probably not.
17    correct?                                                    17         Q. Okay. And the same would be true for
18         A.   I would have to see the entire report.            18    the early warning reports. I think Aguilar had
19    I do not recall whether these were in there or              19    two and — employee personnel complaint reports
20    not. It should have been in there but sitting               20    for Aguilar, there were nine with only one letter
21    right here right now I don't — I can't say yea              21    of counseling. And officer use of force reports,
22    or nay.                                                     22    what I saw on there was 21 use of force reports
23         Q. Okay. And you received along with this              23    listed for Officer Aguilar, although later on
24    a list of employee early warning reports,                   24    — that would be CCG 295 through 296, later on I
25    employee personnel complaint reports and officer            25    got a list of — on CCG 2202 through 03 a list of

                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 12 of 20
                              DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
. SHEET 12     PAGE 45 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 47
 1    24 use of force reports and possibly that's after             1               MR. CASHBAUGH: What was the Bates
 2    the incident was already investigated. But                    2         number?
 3    unless somebody brought it to your attention you              3               MR. POST: It's 2207. And just for the
 4    wouldn't know any particulars of any of these                 4         record it's Plaintiff's Number 2, CCG 2207
 5    lists, correct?                                               5         and 2208, which is a letter date June 15,
 6         A. Well, I usually know the officers                     6         2016.
 7    fairly well. And I'm looking at the officer use               7               THE WITNESS: (Examines document.)
 8    of force and I was looking for justified uses of                   BY MR. POST:
 9    force as opposed to non-justified. And                        9         Q. Okay. Chief, have you had a chance to
10    everything I see here says justified so.                     10    review the interoffice communication dated June
11         Q. And that's based on prior conclusions                11    15th of 2016 marked as Plaintiff's Exhibit Number
12    by somebody in Columbus Police Department?                   12    2?
13         A. Part of the chain of command.                        13         A. Yes.
14         Q. Okay. All right. Part of the purpose                 14         Q. And obviously this indicates that
15    of employee early warning reports is that you get            15    Sergeant Payton, Lieutenant Dent, and Major Hawk
16    an early warning that a police officer might have            16    were present for an employee early warning
17    some issues; is that fair to say?                            17    session, correct?
18         A. Correct. And I wouldn't say issues. I                18         A. Correct.
19    would say that he met the criteria to be brought             19         Q. And at the end of this for a specific
20    in and talked to. We bring people in and talk                20    recommendations for improved performance and/or
21    with them even if they don't have sustained                  21    future actions, the last sentence says, "Officer
22    complaints.                                                  22    Aguilar is to be closely monitored to ensure that
23         Q. Right. And it's just if a complaint                  23    he performs his duties without any issues,
24    — there is a certain — you've got rules in                   24    problems or violations of the policy," right?
25    there —                                                      25         A. Correct.

     PAGE 46                                                            PAGE 48
 1         A. Right.                                                1         Q. And my question to you is, how exactly
 2         Q. — which triggers an early —                           2    does the close monitoring work? I've looked at
 3         A. An early warning.                                     3    your employee early warning policy in your policy
 4         Q. Okay. And for instance if Officer                     4    and procedure manual and it really is very
 5    Aguilar was to be closely monitored at the time               5    specific on what triggers things, who is supposed
 6    of Hector Arreola's death, you wouldn't know                  6    to be involved in the counseling session, who
 7    about that necessarily; is that true?                         7    gets a copy of the counseling session. But what
 8         A. That would probably come as a result of                    I don't see and what I'm not clear on is whose
 9    a supervisor.                                                 9    responsibility is it to closely monitor Officer
10         Q. Okay. And kind of what I'm getting at                10    Aguilar in the case?
11    is I saw, I think it was June 15th of 2016, that             11         A. The bureau supervisor.
12    Officer Aguilar had been recommended for close               12         Q. And that would be the patrol bureau?
13    monitoring after he had gone to a counseling                 13         A. At that time it was patrol bureau,
14    session. How does the close monitoring work?                 14    Sergeant Payton. Sergeant Payton has a closer
15    Who would be responsible?                                    15    relationship to an individual on the street than
16         A. What counseling session? Are you                     16    even his bureau major would.
17    saying someone outside of the department?                    17         Q. Okay. So the direct supervisor is the
18         Q. No, no. Look at CCG 2207 through 2208;               18    one who is responsible for that?
19    is that the right book? Let me see if that's the             19         A. Correct. Yes.
20    right book, Chief. It probably isn't. No, it's               20         Q. How long is the close monitoring
21    not. Here it is. I had it to where I could make              21    supposed to take?
22    it easy for us. We're on number 2 on this list.              22         A.    It's at the discretion of the
23    Famous Exhibit 2.                                            23    supervisor.
24              MR. SNIPES: Do you have one for me?                24         Q. Okay. So it could be one day, it could
25              MR. POST: I do. Here you go.                       25    be one year or it could be any?

                           RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 13 of 20
                               DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 13   PAGE 49 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _     PAGE 51
 1         A. It could be one week.                                  1       A. What omission?
 2         Q. Okay.                                                  2       Q. Well, I'm just saying?
 3         A. Yeah, I mean it could — I think this                   3       A. Explain that.
 4    violation was a driving violation.                             4       Q. Well, I'm just saying if there was an
 5         Q. Okay. So you don't know whether or not                 5 omission.
 6    — well, first you didn't know whether — let me                 6       A. Okay. So you're not saying that there
 7    strike that.                                                   7 was an admission?
 8         At the time of the Office of Professional                         Q. Omission.
 9    Standards investigation you wouldn't know whether              9       A. Omission, I'm sorry.
10    Sergeant Payton was still closely monitoring                  10       Q. I'm just saying acts or omissions. We
11    Officer Aguilar or not, would you?                            11 can just say acts if you want to.
12         A. Would not.                                            12       A. Okay. Ask me the question one more
13         Q. Okay. Let me ask you one more question                13 time.
14    about that. Let's say Sergeant Payton was moved               14       Q. Would the acts of Officers Evrard,
15    to another unit in the Police Department, would               15 Aguilar and Dudley still be in compliance with
16    Officer Aguilar's or would Sergeant Payton's                  16 CPD policy today as they were on January the 9 of
17    replacement get a copy of the early warning                   17 this 2017?
18    report or would that just be the end of the                   18       A. Yes.
19    situation?                                                    19       Q. Okay. So continuing to put force or
20         A. No, the file for the individual stays                 20 weight on a handcuffed suspect's back is what the
21    at the office level in the sergeant's records.                21 offices were taught to do to back in 2017?
22    And then the main copies of everything goes to                22            MR. SNIPES: Object to the form. You
23    the bureau level.                                             23       can answer if you can.
24         Q. Okay. And when you say the bureau                     24            THE WITNESS: I did not see force put
25    level, that means that personnel would have a                 25       on the back. I saw force put in the area of

. PAGE 50 _ _                                                         PAGE 52
 1    copy of it?                                                    1       the buttocks. I saw force put on the right
 2         A. Correct.                                               2       side. I did not see anything put on the
 3         Q. Okay. All right. We talked about the                   3       back. I did not see anything put in the
 4    videos — about the videos that you watched. I'm                4       area of the neck.
 5    going ask you a few questions about that, but                  5 BY MR. POST:
 6    let's go off the record just a minute.                         6       Q. Okay. You do know that for instance
 7                      OFF THE RECORD.                              7 Officer Dudley said that he had his elbow on his
                         ON THE RECORD.                                back?
 9    BY MR. POST:                                                   9       A. I do not know that.
10         Q. Go back on the record. Having watched                 10       Q. Okay. So Columbus Police Department
11    and listened to the videos that you've watched                11 policy would have prohibited putting weight on
12    earlier today, was Officer Dudley's use of force              12 the torso and back of Hector Arreola after he was
13    in compliance with the policies, practices and                13 handcuffed and had ceased resisting; is that
14    procedures of the Columbus Police Department on               14 correct?
15    January the 9th of 2017?                                      15       A. Correct.
16         A. Yes.                                                  16       Q. Okay.
17         Q. The same question for Officer Aguilar?                17       A. And I think the key to that is once he
18         A. Yes.                                                  18 had quit resisting.
19         Q. Okay. The same question for Officer                   19       Q. And how would you define resistance or
20    Evrard?                                                       20 resisting?
21         A. Yes.                                                  21       A. Anything that an individual would do to
22         Q. And would their accounts and actions                  22 attempt to free himself from your custody.
23    and/or omissions back on January 9th of 201?                  23       Q. So just moving and — let me — so just
24    still comply with the Columbus Police Department              24 breathing and moving your legs wouldn't
25    policy today?                                                 25 necessarily be resistance; is that true?

                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 14 of 20
                               DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 14   PAGE 53                                             . PAGE 55 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1          A. It should not be. Now kicking is a                    1    applicable to the facts as they may be or as they
 2    different story.                                               2    rnay not be. Okay. At that time that's the facts
 3          Q. If you're kicking at the officers                     3    as I say the facts. So what I'm trying to get at
 4    that's, as you're saying a different story. So                 4    is once Hector Arreola was in handcuffs and I'rn
 5    if Officers Aguilar and Dudley employed a                      5    saying handcuffs, not leg irons, okay.
 6    strategy of flattening Hector Arreola, would that              6          A. Correct.
 7    have complied or did that comply with the CPD                  7          Q. Would it have been appropriate and
 8    policy in January of 2017?                                          within CPD policy to employ a strategy of
 9          A. Describe flattening, what does that                   9    flattening him out?
10    mean?                                                         10          A. I don't fully understand the term
11          Q. Well, at one point or two points on the              11    flattening him out. I think I understand what
12    video Officer Aguilar says flatten him out, flat              12    you're saying but I don't understand the term.
13    him out, and then he says, "I'm flattening him,"              13    And it would take whatever it could take at the
14    meaning Hector Arreola.                                       14    time to bring Hector Arreola into compliance.
15          A. I do recall him saying rollover,                     15    Now, once he was in compliance, then lay him on
16    rollover on your stomach. When I saw him it                   16    the ground or flattening him out would not be
17    appeared to me that he was not flat, he was                   17    within policy. Because we normally will set an
18    actually elevated to some extent on his side.                 18    individual up, roll them over, set them up as
19          Q. But of course, it's dark and we cannot               19    soon as we have the individual in compliance.
20    see everything, right?                                        20          Q. Okay. And that's your policy, right?
21          A. Correct.                                             21          A. Correct.
22          Q. And so from the struggle that went on                22          Q. You would not have approved the
23    and the remarks of Officer Aguilar, it can or                 23    training division teaching CPD officers in 2016
24    could be taken that Officer Aguilar was putting               24    or 2017 to stay on a suspect's back or torso
25    substantial force on Hector Arreola and                       25    until the suspect was completely still, would
. PAGE 54 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 56
 1    flattening him as he said?                                     1    you?
 2         A. That would have to come from the people                2         A. It would it depend on the type force
 3    that were on the scene. I could not tell any                   3    that was being used against the officers. If the
 4    amount of force from watching the tapes that I                 4    individual was in fact kicking, biting,
 5    saw.                                                           5    attempting to punch the officers, then they would
 6         Q. What about listening to them?                          6    be justified to use whatever amount of force they
 7         A. I still could not tell an individual                   7    could do until an individual was brought into
 8    that could be, could be, high on a substance,                       compliance.
 9    could have been acting differently at the time                 9         Q. Understood. But my question was you
10    that someone that was not on the substance.                   10    don't approve of and you didn't approve of it at
11         Q. Did continuing to flatten Hector                      11    this time teaching your officers to remain on a
12    Arreola after he was handcuffed comply with CPD               12    suspect after they became completely still? And
13    policy?                                                       13    when I say remain, I mean on their back or torso.
14         A. I did not see that.                                   14         A. Once an individual is compliant then
15         Q. Okay. Assuming that there was                         15    they should roll him over and set him up.
16    flattening going on, would that comply with CPD               16         Q. Okay. And compliant doesn't even
17    policy after Hector Arreola handcuffed?                       17    necessarily mean completely still, does it?
18         A. I would have to see whatever the                      18         A. It would not, no.
19    process and procedure was you're talking about.               19         Q. Because one could be compliant and
20    I wouldn't make that assumption not being on the              20    still be breathing deeply for instance, correct,
21    scene.                                                        21    moving your upper body?
22         Q. Okay. Well, I'm just asking what, you                 22         A. I'm thinking about something a little
23    know, because people interpret what they see and              23    more serious than that. I'm thinking in terms of
24    the facts could be in dispute. And so I'm just                24    punching or kicking.
25    trying to figure out what the policy was as                   25         Q. Okay. And trying to rollover to
                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 15 of 20
                           DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 15   PAGE 57                                        PAGE 59
 1    breathe wouldn't necessarily be out of               1               MR. POST: Okay. Tell me where you
 2    compliance, would it?                                2         would like to start it, it will be fine with
 3         A. As a matter of fact, we should be            3         me. Okay. He's getting out of his car. We
 4    helping him.                                         4         started it 0242.
 5         Q. Okay. And would moving, Hector Arreola       5              (Whereupon, the video was played.)
 6    moving his feet from side to side, would that be     6               MR. POST: Tell me when you're good.
 7    considered being noncompliant?                       7               MR. SNIPES: Keep going.
 8         A. Well, I wasn't there so I don't know                         MR. POST: All right.
 9    how he was moving. I could not see how he was        9               MR. SNIPES: We can pause it now.
10    moving at that point so you would probably need     10             (Whereupon, the video was stopped.)
11    to ask one of the individuals on the scene.         11    BY MR. POST:
12         Q.    I think I can actually show you that     12         Q. All right. At the request of the
13    specific part on Officer Evrard's video quickly.    13    Defense I played that video clip until 0617 which
14    Just let me do that just there is one place where   14    is 0534 A.M. and 23 seconds. But Chief, what I
15    you can specifically see. Let me see if I can       15    was asking you about was the one brief instance
16    find it for us quickly. All right. Chief, I'm       16    when we can see Hector Arreola's feet moving
17    going to show you part of Officer Evrard's body     17    slightly, and that was at the time period 304,
18    camera which began at 0528 and 6 seconds. And       18    308, 310, what have you on the video that I
19    specifically I'm going start around 304 on the      19    mentioned previously, that particular movement
20    video which is — excuse me 302 on the video         20    you would not say that was out of the compliance
21    which is 0531 A.M. and 8 second.                    21    or that that consisted of resistance itself,
22         And I would just direct your attention to      22    would you?
23    Hector Arreola's feet and legs which you will see   23         A. Well, I wasn't there, I'll say that
24    between 0531:14 and 0531:16, I believe is the       24    again I was not there, I don't know what he had
25    best time. And the — toward the lower portion       25    done prior to, I don't know what he had done

     PAGE 58                                                   PAGE 60 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1 of this.                                                1    afterward, as far as that, but until the leg
 2           (Whereupon, the video was played.)            2    irons were in place, I would have to say that
 3          (Whereupon, the video was stopped.)            3    that could have still been a movement that could
 4 BY MR. POST:                                            4    have injured an officer.
 5      Q. You see the feet there?                         5          Q. Just rolling his feet from side to
 6      A.    I did.                                       6    side?
 7            MR. SNIPES: I'm going to objection to        7          A. I don't know what carne before that and
        the form of this question and insist if                 I don't know what carne after that.
 9      you're going ask him questions about Mr.           9          Q. And I'm not asking you about anything
10      Arreola's reactions that you show him the         10    before or after. I'm just saying that one little
11      entire clip of the video of when Officer          11    movement that we saw, that's it.
12      Evrard was there.                                 12          A. If he was in leg irons I'd have to say
13            MR. POST: Do you want to watch the          13    no, but he is not in leg irons. He is still free
14      whole —                                           14    to get away.
15            MR. SNIPES: No, you can start with him      15          Q. Okay. So in your mind that little bit
16      running up the hill through the entire            16    of movement of feet could be considered
17      encounter but asking him about a 2 second         17    resistance?
18      part of a video I don't think is fair.            18          A. Correct.
19            MR. POST: Okay. I'll be glad to. If         19          Q. Okay. Would a suspect wiggling his
20      you — from the time Officer Evrard arrived,       20    fingers through the handcuffs and grabbing at the
21      you want to do that?                              21    officer's fingers be considered resistence in
22            MR. SNIPES: No, just right where he's       22    your opinion?
23      running up the hill, where you just started       23          A. Well, I would not think so, especially
24      but then for the full few minutes after           24    after he was in cuffs, and officers had control
25      that.                                             25    of his hands.

                          RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 16 of 20
                           DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 16   PAGE 61                                   _        PAGE 63
 1         Q. As I recall a couple of the officers             1    can't breathe, and mom, and that sort of thing on
 2    — let rne get that out of the way there.                 2    the morning of January 9th of 2017 as evidence of
 3         A. All right.                                       3    breathing and lack of distress, they would be
 4         Q. As I recall a couple of the officers             4    wrong if they said that they were taught that by
 5    testified that Hector Arreola repeated — that            5    the Columbus Police Department; is that right?
 6    his repeated screams that he couldn't breathe            6         A. That's not taught with the Columbus
 7    indicated to them, specifically Dudley and               7    Police Department.
 8    Aguilar, that in fact, he could breathe. Is that                   Q. So it's not a practice of Columbus
 9    something that is taught by the Columbus Police          9    Police Department officers to hold that belief
10    Department to your knowledge?                           10    correct?
11         A. You're going to have to explain that,           11         A. They are not taught that from the
12    is that what taught?                                    12    Columbus Police Department.
13         Q. That an officer that's involved in a            13         Q. Okay. So really the actual training
14    struggle or had just been involved in a struggle,       14    and policy of the Columbus Police Department in
15    if they have the suspect, in this case Hector           15    2016 and 2017 would have been that screams of I
16    Arreola, that is screaming and yelling, when they       16    can't breathe should be taken as evidence of a
17    observe that or experience that is that an              17    potential serious medical emergency, correct?
18    indicator to the officer that Hector Arreola can        18         A. Well, it's something that we would
19    actually breathe?                                       19    definitely monitor and once an individual was in
20              MR. CLARK: I'm sorry, are you asking          20    compliance he would be rolled over and sat up and
21         are officers trained to believe that or are        21    we would also contact EMS and have EMS in route
22         you asking if an officer says that, is that        22    to take care of whatever medical issue could be
23         something the officer perceives? Because           23    there.
24         you did this in the earlier deposition and         24         Q. Okay. And typically if somebody is
25         it's confusing, so I want to understand the        25    screaming that they can't breathe and then they

     PAGE 62                                                       PAGE 64 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1         question. Are you asking are the officers           1 peter out and look like Hector Arreola did, you
 2         trained to believe that if someone says I           2 would get on the radio and say hey, dispatch,
 3         can't breathe that means they can breathe;          3 tell the EMS to hurry up and get here?
 4         is that the question?                               4      A. Well, it would —
 5              MR. POST: No, absolutely not.                  5            MR. SNIPES: Excuse me, objection to
 6              MR. CLARK: That's not the question,            6      the form. You can answer.
 7         okay. So I am confused then.                        7            THE WITNESS: You would contact EMS and
 8    BY MR. POST:                                                    then hopefully any recall or call for
 9         Q. What I'm asking you, Chief, is if                9      assistance would be expedient to any call.
10    somebody is yelling and screaming, whether it is        10 BY MR. POST:
11    saying I can't breathe or something else, is that       11      Q. And most of the time if something is
12    something that an officer's trained with the            12 going south a patrol officers picks up the radio
13    Columbus Police Department would tell them that         13 and says step on it, hurry up and get here; isn't
14    it's an indicator that the suspect can breathe?         14 that true?
15         A. Do we train that?                               15      A. Well, that's totally up to the officer.
16         Q. Right. You have been a police officer           16      Q. Wouldn't you want them to do that?
17    for a long time. It's pretty common knowledge           17      A. Again, that's totally up to the
18    and in police circles and repeated frequently           18 officer.
19    that if you're in a struggle and the person is          19      Q. That's your policy, that they would
20    screaming and yelling that they must be able to A       20 just use their discretion in that situation?
21    breathe, isn't it?                                      21      A. Correct. That's correct.
22         A.   I have not heard that.                        22      Q. And I say that's your policy, I mean
23         Q. You've never heard that. All right.             23 that is your policy and it was yours policy back
24    So any officer that claims or if these two              24 in January of 2017, true?
25    officers claim that they took the screaming of I        25            MR. SNIPES: Objection to the form.

                          RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 17 of 20
                           DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 17   PAGE 65                                        PAGE 67
 1              THE WITNESS: Then again I'd have to        1    and Aguilar and I think it's Corporate Evrard are
 2         look at it.                                     2    still working for the Columbus Police Department,
 3    BY MR. POST:                                         3    right?
 4         Q. Well, your policy hasn't changed. I          4         A. Yes.
 5    mean it is what it is?                               5         Q. Now I received from the lawyers, the
 6         A. I'm not sure. I'm not sure sitting           6    chain of command manual this morning, the
 7    here right now. I don't know if any of that has      7    training division manual and some POST records, I
 8    changed or not. You're looking at something that          think I already had. You didn't bring anything
 9    was three years ago.                                 9    else with you, did you?
10         Q. What would have change by an officer        10         A. I did not.
11    using his discretion to hurry to tell EMS or the    11         Q. So anything else that I asked for with
12    ambulance to hurry up?                              12    regard to the notice of deposition, either CPD
13         A. Well, I don't think that they're            13    had already provided to the lawyers who provided
14    trained to do that is what I'm saying. I think      14    it to me or doesn't exist, right?
15    that an officer uses his best judgment when it      15         A. I can't say it doesn't exist. We may
16    comes to that.                                      16    not have finished with whatever it is that you
17         Q. Right. And there is a portion in your       17    had requested.
18    policy manual that says in some instances an        18         Q. Well, I know I asked for the
19    officer has to exercise their discretion, right?    19    interoffice procedure manual. I don't remember
20         A. Correct.                                    20    exactly what it's called, interoffice something
21         Q. And that's the same in 2017, January        21    and as I understand it you have to take it from
22    2017 -                                              22    various electronic places —
23         A. Correct.                                    23         A. Correct.
24         Q. — as it is now?                             24         Q. — and you hadn't had a chance to put
25         A. Correct.                                    25    all that together, right?

     PAGE 66                                                   PAGE 68
 1         Q. Okay. All right. Just making sure.           1      A. Right.
 2         A. Sure.                                        2      Q. Other than that there is nothing else
 3         Q. Of course your use of force policy that      3 that I asked for that I don't have, right?
 4    was in effect on January 9th of 2017 states that     4      A. I really don't know.
 5    any officer that uses excessive force to effect      5      Q. And I'll let you look at the subpoena.
 6    an arrest or continues to use force after the        6      A. Yeah.
 7    person has submitted to an arrest is subject to      7      Q. I mean, the notice —
 8    disciplinary action or termination from the                 A. I really don't know what it is, but —
 9    department, true?                                    9      Q. Let me see.
10         A. Read that again? Any officer that uses      10      A. — if you've asked for it and we have
11    force?                                              11 it you have it.
12         Q. To effect an arrest or continues to use     12           MR. SNIPES: Well, that's not exactly
13    force after the person has submitted to arrest,     13      — let me put this on the record, Mark.
14    any officers that uses excessive force to effect    14           MR. POST: Sure.
15    an arrest —                                         15           MR. SNIPES: With regard to the
16         A. Correct.                                    16      subpoena or notice of deposition, the
17         Q. — or continues to use force after the       17      subpoena, item one you ask for the entire
18    person has submitted to arrest, is subjected to     18      file related to this case, I believe you
19    disciplinary action or termination from the         19      have that. The current copy of your
20    department; is that correct?                        20      curriculum vitae you were provide that
21         A. Correct.                                    21      today. Any other notes that you or anyone
22         Q. Okay. And that's CCG 3317 3-1.2 that        22      had, you either have those or there weren't
23    that's taken from, so if there's any discrepancy    23      any. Number 4, statistics, records or
24    and from what I see in your policy then obviously   24      reports reflecting the number of use of
25    it will be reflected, correct? Officers Dudley      25      force incidents by Columbus Police

                          RUSSELL ANDERSON COURT REPORTING 706-905-1759
                  Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 18 of 20
                                DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 18   PAGE 69 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _          PAGE 71
 1      Department for 2014 to 2017. That category                   1           MR. POST: Well, I believe it is
 2      is over broad and we object to it. Just                      2      something that the Chief should give his
 3      like we did to your second request for                       3      opinion on. I would presume that he
 4      production because you used the term use of                  4      supports and agrees with what his boss said.
 5      force. It has nothing at all to do with                      5           THE WITNESS: I would not give you an
 6      this case.                                                   6      opinion on that.
 7           We can tell you that we searched for                    7 BY MR. POST:
        any positional asphyxia or hypoxia like                             Q. Okay. You're familiar with the George
 9      deaths and there aren't any. Nor are we                      9 Floyd case from watching it on TV I presume?
10      aware of any sudden in custody deaths that                  10      A. I am.
11      have occurred. So the factors in that                       11      Q. How do you think this case is
12      — this case don't exist. Number 5 statics                   12 materially different from that?
13      that relate to death and the State and                      13           MR. SNIPES: Objection to the form.
14      National averages, we don't maintain those.                 14           THE WITNESS: I don't know anything
15      And number 6, the manual you have that. So                  15      about the George Floyd case, other than what
16      that's the response to the six categories;                  16      I saw on TV. I know nothing else from the
17      is that all right?                                          17      beginning and nothing after the fact. I
18           MR. CASHBAUGH: That's correct.                         18      don't know anything.
19           MR. POST: With the exception of the                    19 BY MR. POST:
20      interoffice thing, right?                                   20      Q. Well, people are concerned about the
21           MR. CASHBAUGH: Correct.                                21 life being squeezed out of Hector Arreola on the
22           MR. POST: Okay. All right. Good,                       22 city streets of Columbus, you understand that,
23      that clarifies that.                                        23 right?
24 BY MR. POST:                                                     24           MR. SNIPES: Objection to the form,
25      Q.   I'm going ask you about this. On                       25      what people are you talking about, your

_ PAGE 70 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 72
 1    Sunday June 8th of this year, Mayor Henderson,                 1         Plaintiffs?
 2    Mayor Skip Henderson, your only superior I guess               2              MR. POST: The Plaintiffs and a lot of
 3    in the chain of command so to speak, made the                  3         the people that were protesting out there,
 4    statement that, quote, we need to focus on the                 4         I've seen them raising this case.
 5    message — messages that they're angry, I'm                     5              MR. SNIPES: I'll objection to the
 6    angry, anybody that saw the life squeezed out of               6         form, he can answer to the extent he knows.
 7    that man in the city street should be. This is                 7              THE WITNESS: It's very unfortunate
 8    the way things change, this is way you begin to                          that any time anybody dies and the police
 9    initiate communication. And I'm here really just               9         department is on the scene, it's very
10    to kind of support that. Do you agree with those              10         unfortunate when that happens.
11    comments?                                                     11    BY MR. POST:
12               MR. SNIPES: Objection to the form.                 12         Q. So you're concerned about it?
13         Who was Mayor Henderson talking about?                   13         A. Well, you're not getting into
14               MR. POST: That was to a reporter, it's             14    everything on this. You know, not everybody on
15         on videotape, I can play it for you.                     15    the scene is intoxicated with methamphetamine.
16               MR. SNIPES: But he was not talking                 16         Q. True.
17         about this case?                                         17         A. Not everybody's heart explodes as a
18               MR. POST: He was obviously talking                 18    result of resisting lawful or from a police
19         about George Floyd.                                      19    officer which could make your heart explode as a
20               MR. SNIPES: That's what I thought.                 20    result of that. And, you know, if you're going
21               MR. POST: I think it's relevant.                   21    to compare apples and apples, you got to look at
22               MR. SNIPES: I'm going to object to the             22    it all the way around and I don't know that this
23          form of asking him to comment on another                23    is apples and apples.
24         person's statement about another case that               24         Q. So from your point of view it was a
25          is not this one.                                        25    heart issue and a medical issue with regard to

                             RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 19 of 20
                                DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
     SHEET 19   PAGE 73                                        PAGE 75
 1    the cause of death and not anything that the         1         Q.    Okay. That's all I have.
 2    police officers did?                                 2               MR. SNIPES: We don't have any
 3         A. I believe that it was excited delirium       3         questions.
 4    based on the consumption and ingestion of            4               COURT REPORTER: Copy, Mr. Post?
 5    methamphefamine and his actions on the scene.        5               MR. POST: Yes, sir.
 6         Q. So based on the evidence that you have       6               COURT REPORTER: Copy, Mr. Snipes?
 7    including the autopsy, you simply do not believe     7               MR. SNIPES: Yes, sir.
 8    that anything that the officers did actually                       (DEPOSITION CONCLUDED AT 3:55 P.M.)
 9    contributed to Hector Arreola's death; is that
10    fair to say?
11         A. I do not.
12         Q. Okay. If — and that's why I was
13    asking you about the autopsy before. With that
14    said, the autopsy or other medical evidence
15    suggestions otherwise you would potentially have
16    a different view of this situation, wouldn't you?
17         A. Well the GBI may have a different view.
18         Q. The GBI — and that's really — you're
19    talking about the pathologist or person that
20    conducted the autopsy might have a different
21    view, is that what you mean?
22         A. I'm talking about the custodian of this
23    investigation is the GBI. It's not the Columbus
24    Police Department.
25         Q. Okay. And we're referring to the
. PAGE 74 _ _ _ _ _ _ _ _ _ _                                  PAGE 76
 1 criminal investigation.                                                     CERTIFICATE
 2      A. Correct.                                       STATE OF GEORGIA
 3      Q. And I'm not really focused on that and         COUNTY OF MUSCOGEE
 4 I understand that the GBI would make any criminal           I, Russell D. Anderson, a Georgia Certified
 5 investigative determination. And eventually may        Court Reporter, in and for Muscogee County,
 6 be potentially hopefully a District Attorney,          Georgia, do hereby certify that the aforegoing
 7 which none of us have any control over,                pages numbered 2 through 75, inclusive, contain a
 8 obviously.                                             true and correct, transcription of the
 9      A. Yeah.                                          stenographic notes taken by me on the 18th of
10      Q. But what I'm asking you is this. From          June, 2020 of the testimony of Chief Richard T.
11 an employee personnel standpoint, if the cause of      Boren held at 1111 Bay Avenue, Third Floor,
12 death and the findings were to change or if the        Columbus, Georgia, to the best of my skill and
13 medical evidence was presented to you in a             ability.
14 different fashion that would cause to you                   I further certify that I am not. of counsel
15 reconsider this situation, wouldn't it?                nor am I related to the parties in this action,
16      A. From what I know right now the Columbus        nor am I in anywise interested in the result, of
17 Police Department did not kill this man.               said action.
18      Q. Okay. That's what you've been told by          WITNESS MY HAND, this 1st day of July, 2020.
19 the GBI from their autopsy, right?
20            MR. SNIPES: Object to the form.
21            THE WITNESS: Well, the autopsy shows
22      what he died from, from a medical doctor          RUSSELL D. ANDERSON
23      that's hired by the State of Georgia to make      COURT REPORTER
24      these determinations.                             CERTIFICATE NO. B-403
25 BY MR. POST:
                          RUSSELL ANDERSON COURT REPORTING 706-905-1759
                Case 4:19-cv-00005-CDL Document 38 Filed 08/07/20 Page 20 of 20
                            DEPOSITION OF: CHIEF RICHARD BOREN 6-18-2020
   SHEET 20    PAGE 77
CHIEF RICHARD BOREN

DEPONENT'S SIGNATURE PAGE AND ERRATA SHEET

MUSCOGEE COUNTY, GEORGIA
     I DO HEREBY CERTIFY that I have read the
foregoing deposition and the following
corrections are required as a result of the
transcription:

PAGE/LINE                CORRECTION/REASON




Signed before _ _                   , Notary Public
this the _ day of                   2020 .

(NAME OF NOTARY)
   PAGE 78
July 1, 2020

IN RE: SIGNATURE TO DEPOSITION

Dear Mr. Snipes

     Please have Chief Richard Boren to read his
deposition and sign the errata sheet.
     After having done this, please have the
errata sheet and the signature page returned to
me for attachment to the original and filing with
the court.
     You have the required 30 days within which
to provide signature. I will try to accommodate
you as much as possible to accomplish this.
     Should you need to contact me, please call
me at 327-3618 Monday through Friday.

Thank you for your attention to this matter.

Sincerely

RUSSELL D. ANDERSON



                          RUSSELL ANDERSON COURT REPORTING 706-905-1759
